DETAILED ACTION
This office action is in response to an Amendment/Request for Reconsideration-After Non-Final Rejection filed 07/08/2022 for application 17/068,293.
Claims 1, 17, 33, and 49 have been amended.  No claims have been added.  No claims have been deleted.  Thus, claims 1-64 have been examined.
The IDS sent 04/29/2022 has been considered.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-6, 9-10, 13-22, 25-26, 29-38, 41-42, 45-54, 57-58, 61-64 are rejected under U.S.C 102 (a)(1) and U.S.C 102 (a)(2) as being anticipated by Arimilli (Arimilli et al. US 6,671,712 B1).

Regarding claim 1, Arimilli teaches A method (Arimilli discloses the disclosure may be directed to a method)  performed in a processor of a computing device,(Arimilli [Abstract] discloses the invention is directed to a data processing system.  Arimilli, column 1, lines 45-55 discloses it is directed communication of data requests between processors, thus the processors are processors of a computing device.) 
comprising: receiving an optional command from an optional command request device; (Examiner notes that an optional command is a command such as a read or write command directed to one or more devices such as cache or main memory that may fulfill the request, but also includes the possibility that the device not have the memory requested and may not fulfill the request. Arimilli column 6, lines 7-24 discloses that a read or write request may be initiated by an agent, for example agent A0 of node 10a.   This request is directed to the other nodes in the system (10 through 10K) and includes an address of the requested data.  Arimilli column 6, lines 25-60 discloses that the receiving nodes may or may not have the data, thus the request may be optionally fulfilled at the receiving nodes based on whether they have the data and are available to return the data.   See Arimilli, lines 35-52,  Table 1, for a list of possible responses.) 
determining whether the optional command can be implemented (Arimilli, column 6, lines 25-60 discloses each nodes determines whether it has the data and can provide the data, which is an example of determining whether the optional command can be implemented at the node) by determining whether implementing the optional command exceeds a cost threshold; (Consistent with paragraphs [0091] and [0095]-[0096) a cost may be any element needed to fulfill the order such as time, bandwidth, power, cycles, resource requirements, and/or effect on latency, or the like.  Examiner further notes that the claim limitation requires determining whether the optional command can be implemented by determining whether implementing the option command exceeds a cost threshold.. does not necessitate implementing the optional command if the cost exceeds a cost threshold and does not necessitate implementing the optional command if the cost does not exceed a cost threshold.  Merely that the system determines whether the optional command can be implemented based on whether implementing the option command exceeds a cost threshold.
Arimilli, column 6, lines 25-60 discloses each node may return a NULL snoop response which indicates the Agent does not hold the requested line in cache.  The requested line may be a resource requirement.  A cost threshold is a measure of the cost or resource requirement that may determine wither the optional command can be implemented.  The determination “in cache?” may be a threshold for a resource such as the requested line that determines if the optional command can be sent.  Arimilli determine if it should implement the optional command based on if the required line (the resource requirement) exceeds the a cost threshold as expressed by the presence of the requested line  being in the cache. ) 
and transmitting, to the optional command request device, an optional command no data response in response to determining that the optional command cannot be implemented.  (Arimilli, column 6, lines 25-60 discloses each node may return a NULL snoop response which indicates the Agent does not hold the requested line in cache and is not the home agent (i.e. does not have the data in system memory).   Examiner notes that a snoop response of “Retry” or “null” are both examples of an optional command no data response since both indicate that the node is not able to currently fulfill the request.  Arimilli column 5, lines 1-32 discloses the node making the initial request such as agent A0 of node a masters 10a request to all agents that respond and initially form a partial combined response which are aggregated and form a complete request CR that is visible to all agents and is received by the requesting agent within master node 10a.)

Regarding claim 2, Arimilli teaches all of the limitations of claim 1 above.  Arimilli further teaches further comprising generating the optional command no data response in response to determining that the optional command cannot be implemented.  (Arimilli, column 6, lines 7-60 discloses that each node will generate a snoop response indicating if it contains the requested data which is based on its determination of whether or not it can fulfill the request. )

Regarding claim 3, Arimilli teaches all of the limitations of claim 1 above.  Arimilli further teaches further comprising: determining whether a component of the computing device receiving the optional command is an optional command terminal device; (Examiner notes that an optional command terminal device may be a memory device that may be able to service the request.  Arimilli column 6, lines 25-35 discloses that each agent monitors the address channel 14a for snoop requests and the monitored requests are forwarded to snooper control logic 50 which processes the data according to a type of transaction, where processing a request according to a type of transaction is an example of determining whether a node is an optional command terminal device.  The node is an example of an optional command terminal device if it is able to respond to the snoop request.)
and generating the optional command no data response in response to determining that the component of the computing device receiving the optional command is an optional command terminal device.  (Arimilli, column 6, lines 8-60, most notably the “Null” response in Table 1 that is generated when the node does not contain the requested data.)
	Regarding claim 4,  Arimilli teaches all of the limitations of claim 3 above.  Arimilli further teaches further comprising interpreting an optional command terminal device ID field of the optional command, wherein determining whether a component of the computing device receiving the optional command is an optional command terminal device is based on interpreting the optional command terminal device ID field (Consistent with paragraphs [0040] of the instant application, “an optional command terminal device ID field of the optional command” may be any field within the command that identifies a device allowed to respond to the command.   Arimilli, Fig.  6A element 84 discloses a transaction type field in the original request.  Arimilli, column 4, lines 50 through column 5 lines 2 discloses that control logic 50 decides if and how to respond to the snoop request based on the transaction type field. Thus, the transaction type field in the optional command is an example of a terminal device ID field.)  

Regarding claim 5, Arimilli teaches all of the limitations of claim 1 above.   Arimilli further discloses further comprising: determining whether an optional command no data response condition is met; and generating the optional command no data response in response to determining that the optional command no data response condition is met.  (Arimilli, column 6, lines 25-60 discloses each node may return a NULL snoop response which indicates the Agent does not hold the requested line in cache and is not the home agent (i.e. does not have the data in system memory).   Thus, a snoop response that indicates “null” is an example a generated optional command no data response in response to determining that the optional command no data response condition (i.e. the node does not currently have the data) is met.)


Regarding claim 6, Arimilli teaches all of the limitations of claim 5 above.  Arimilli further teaches further comprising interpreting an optional command no data response condition field of the optional command, wherein determining whether an optional command no data response condition is met is based on interpreting the optional command no data response condition field.  (Consistent with paragraph [0042] of the instant application which states ‘the optional command no data response condition field may include an optional command no data response condition configured to indicate a reason or condition for responding to the optional command with an optional command no data response’, examiner has interpreted a ‘no data response condition field’ to be some field within the request that directs the receiver to respond to, or not to respond to, the request, or how the responder might respond based on the value of the field.  Arimilli, Fig.  6A element 84 that discloses a transaction type field in the original request.  Arimilli, column 4, lines 50 through column 5 lines 2 discloses that control logic 50 decides if and how to respond based on the transaction type field as well as if it has the requested address.  Thus, Arimilli determines whether a NULL or retry response is met based on interpreting the transaction type field condition field (since it will not respond with a NULL or retry unless it is appropriate for the transaction type). 

Regarding claim 9, Arimilli teaches all of the limitations of claim 1 above.  Arimilli further teaches wherein the optional command comprises an optional command terminal device ID field configured to indicate at least one optional command terminal device allowed to respond to the optional command with an optional command no data response.  (Arimilli column 6, lines 7 through column 7, line 9 which discloses the transaction type and address field directs the node to respond to the request.  Arimilli, column 7, lines 1-9 discloses that a node may service the request per these two fields and may send out a cancel request to indicate other nodes should not respond to the request.  Thus, the address, when recognized by the home node, is an example of a terminal device ID field that indicates at least one optional command terminal device (the home node) that is allowed to respond to the optional command with an optional command no data response (such as “busy”). )

Regarding claim 10, Arimilli teaches all of the limitations of claim 1 above.   Arimilli further teaches wherein the optional command comprises an optional command no data response condition field configured to indicate at least one condition for responding to the optional command with an optional command no data response.  (Arimilli, Fig.  6A element 84 that discloses a transaction type field in the original request.  Arimilli, column 4, lines 50 through column 5 lines 2 discloses that control logic 50 decides if and how to respond based on the transaction type field.  Additionally, Arimilli, Fig. 6A element 86 Address is an example of a data response condition, since the node response is controlled by the address field.  Thus, both the transaction type field and the address fields are examples of the response condition field.)  

Regarding claim 13,  Arimilli teaches all of the limitations of claim 1 above.   Arimilli further teaches further comprising terminating the optional command in response to determining that the optional command cannot be implemented,  (Arimilli column 6, lines 7-60, most notable the “Null” response in Table 1 suggest that each node may return a Null response, thus no node may hold the requested data.   Examiner notes there are responses such as “Retry” to cover if the data is possibly available, but not available at this time.  Thus, a  Null response suggests to the requester that the node does not have the data and no retry is warranted, thus the request should be abandoned.)
wherein terminating the optional command comprises preventing the optional command from being forwarded to a device along an optional command transaction path.  (Examiner notes that the instant application does not contain an explicit definition of a “command transaction path”.  Examiner interprets a command transaction path to be some connection between the host and the device receiving the optional command.   
Examiner notes that claim 1 recites “ in response to determining that the optional command cannot be implemented... transmitting an optional command no data response” and claim 13 recites “ in response to determining that the optional command cannot be implemented. preventing the optional command from being forwarded to a device along an optional command path”.    Thus a ‘no data response’ is returned, however it is not returned upon an optional command transaction path.
Arimilli Fig. 1, and supporting paras column 3, lines 10-34, discloses output lines from A0 to 14a, 14b, ...14k. where only agents Ao to An may output to 14a and only agents B0 to Bn may output to 14b.   Arimilli Fig. 1 also discloses a separate partial combined response (PCR) bus 24 that contains both partial combined response and final combined response results.   Thus, Arimilli agent Ao outputs the optional command on bus 14a and not on optional command transaction path Partial Combined Response (PCR) bus 24.)

Regarding claim 14,  Arimilli teaches all of the limitations of claim 13 above.   Arimilli  further teaches wherein terminating the optional command comprises: converting the optional command to a conventional command; and forwarding the conventional command to the device along the optional command transaction path. (Examiner notes that the specification of an instant application does not contain an explicit definition of a “conventional command” versus an “optional command” and does not disclose what comprises “converting” the command.    Examiner notes that “converting” the command may represent sending an alternate command, and converting an optional command to a conventional command may be replacing an existing command with a different command understood separate from the original optional command.  See Arimilli, Fig. 1 and column 6, line 7-60 and Arimilli, column 3, lines 35-48.  The optional command may be the snoop response from one of the agents, and the convention command to the device might be the PCR or CR response that represents a summary of all agent responses to date, and is sent along the Partial Combined Response (PCR) bus 24, which is an example of the optional command transaction path.)  

Regarding claim 15, Armilla  teaches all of the limitations of claim 1 above.   Armilla further teaches further comprising: generating the optional command by the optional command request device; and transmitting the optional command along an optional command transaction path. (Examiner notes that claim 1 recites “ in response to determining that the optional command cannot be implemented... transmitting an optional command no data response”,  claim 13 recites “ in response to determining that the optional command cannot be implemented... preventing the optional command from being forwarded to a device along an optional command path”.    Claim 15 recites “transmitting the optional command along an optional command transaction path”.   It is not clear how one might prevent the optional command from being forwarded along an option command path AND transmit the optional command along an optional command path.     Examiner notes, in light of claim 14 above, the optional command may be converted to conventional command, and it is the convention command that is transmitted along the optional command transaction path.  See Arimilli, Fig. 1 and column 6, line 7-60 and Arimilli, column 3, lines 35-48.  The optional command may be the snoop response from one of the agents, and the convention command to the device might be the PCR or CR response that represents a summary of all agent responses to date, and is sent along the Partial Combined Response (PCR) bus 24, which is an example of the optional command transaction path.)  

Regarding claim 16, Armilla teaches all of the limitations of claim 1 above.   Armilla further teaches wherein determining whether the optional command can be implemented comprises determining whether the optional command can be implemented based on at least one of missing requested data, requested data being out of bounds for a buffer, a cost of implementing the optional command exceeding a cost threshold, implementation of the optional command resulting in an exception, error, or fault, or being denied access to a requested location or target data.  (Examiner notes that this is claim is met if one of several scenarios including the requested data being out of bounds for a buffer.   Examiner further notes that the instant application does not have a definitive definition for “out of bounds” or the “buffer” and this may be interpreted to be the request is for an address that is not within the address range (boundary) handled by any receiving device.   Armilla, column 6, lines 7-60 that discloses that the node agent determines if it has the data for the address within its cache or memory (indicated by a reply of Modified Intervention, Shard intervention, Shared, or Home. ).  Thus, Armilla teaches determining if the address is within the boundary of addresses that it contains.)

Regarding claim 17, Armilla teaches A computing device, (Armilla, column 1, lines 62-63 discloses a multi-node data processing system which is an example of a computing device) comprising: an optional command terminal device configured with optional command terminal device-executable instructions to perform operations comprising: (Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 17 recites limitations described in claim 1 and thus are rejected based on the teachings and rationale of claim 1 above.

Regarding claim 18, Armilla teaches all of the limitations of claim 17 above.  Armilla further teaches wherein the optional command terminal device is configured with optional command terminal device-executable instructions to perform operations (Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 18 recites limitations described in claim 2 and thus are rejected based on the teachings and rationale of claim 2 above.

Regarding claim 19, Armilla teaches all of the limitations of claim 17 above.  Armilla further teaches wherein the optional command terminal device is configured with optional command terminal device-executable instructions to perform operations further comprising: (Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 19 recites limitations described in claim 3 and thus are rejected based on the teachings and rationale of claim 3 above.

Regarding claim 20, Armilla teaches all of the limitations of claim 19 above.  Armilla further teaches wherein the optional command terminal device is configured with optional command terminal device-executable instructions to perform operations (Armilla [0039] Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 20 recites limitations described in claim 4 and thus are rejected based on the teachings and rationale of claim 4 above.

Regarding claim 21, Armilla teaches all of the limitations of claim 17 above.  Armilla further teaches wherein the optional command terminal device is configured with optional command terminal device-executable instructions to perform operations further comprising: (Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 21 recites limitations described in claim 5 and thus are rejected based on the teachings and rationale of claim 5 above.

Regarding claim 22,  Arimilli teaches all of the limitations of claim 21 above.  Armilla further teaches wherein the optional command terminal device is configured with optional command terminal device-executable instructions to perform operations (Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 22 recites limitations described in claim 6 and thus are rejected based on the teachings and rationale of claim 6 above.

Regarding claim 25, Arimilli teaches all of the limitations of claim 17 above.  Armilla further teaches wherein the optional command terminal device is configured with optional command terminal device-executable instructions to perform operations (Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 25 recites limitations described in claim 9 and thus are rejected based on the teachings and rationale of claim 9 above.

Regarding claim 26, Arimilli teaches all of the limitations of claim 17 above.  Armilla further teaches wherein the optional command terminal device is configured with optional command terminal device-executable instructions to perform operations (Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 26 recites limitations described in claim 10 and thus are rejected based on the teachings and rationale of claim 10 above.

Regarding claim 29, Arimilli teaches all of the limitations of claim 17 above.  Armilla further teaches wherein the optional command terminal device is configured with optional command terminal device-executable instructions to perform operations 
The remainder of claim 29 recites limitations described in claim 13 and thus are rejected based on the teachings and rationale of claim 13 above.

Regarding claim 30, Arimilli teaches all of the limitations of claim 29 above.  Armilla further teaches wherein the optional command terminal device is configured with optional command terminal device-executable instructions to perform operations (Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 30 recites limitations described in claim 14 and thus are rejected based on the teachings and rationale of claim 14 above.

Regarding claim 31, Arimilli teaches all of the limitations of claim 17 above.  Armilla further teaches further comprising the optional command request device, wherein the optional command request device is configured with optional command request device-executable instructions to perform operations comprising: (Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 31 recites limitations described in claim 15 and thus are rejected based on the teachings and rationale of claim 15 above.

Regarding claim 32, Arimilli teaches all of the limitations of claim 17 above.  Armilla further teaches wherein the optional command terminal device is configured with optional command device-executable instructions to perform operations (Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 32 recites limitations described in claim 16 and thus are rejected based on the teachings and rationale of claim 16 above.

Regarding claim 33, A computing device, comprising: means for (Arimilli [Abstract] discloses the invention is directed to a data processing system. ) 
The remainder of claim 33 recites limitations described in claim 1 and thus are rejected based on the teachings and rationale of claim 1 above.

Regarding claim 34, Arimilli teaches all of the limitations of claim 33 above.  Armilla further teaches further comprising means for (Arimilli [Abstract] discloses the invention is directed to a data processing system. ) 
The remainder of claim 34 recites limitations described in claim 2 and thus are rejected based on the teachings and rationale of claim 2 above.

Regarding claim 35, Arimilli teaches all of the limitations of claim 33 above.  Armilla further teaches further comprising: means for (Arimilli [Abstract] discloses the invention is directed to a data processing system. ) 
The remainder of claim 35 recites limitations described in claim 3 and thus are rejected based on the teachings and rationale of claim 3 above.

Regarding claim 36, Arimilli teaches all of the limitations of claim 35 above.  Armilla further teaches further comprising means for (Arimilli [Abstract] discloses the invention is directed to a data processing system.) 
The remainder of claim 36 recites limitations described in claim 4 and thus are rejected based on the teachings and rationale of claim 4 above.

Regarding claim 37, Arimilli teaches all of the limitations of claim 33 above.  Armilla further teaches further comprising: means for (Arimilli [Abstract] discloses the invention is directed to a data processing system. )  
The remainder of claim 37 recites limitations described in claim 5 and thus are rejected based on the teachings and rationale of claim 5 above.

Regarding claim 38, Arimilli teaches all of the limitations of claim 37 above.  Armilla further teaches further comprising means for (Arimilli [Abstract] discloses the invention is directed to a data processing system. )  
The remainder of claim 38 recites limitations described in claim 6 and thus are rejected based on the teachings and rationale of claim 6 above.

Regarding claim 41, Arimilli teaches all of the limitations of claim 33 above.  
The remainder of claim 41 recites limitations described in claim 9 and thus are rejected based on the teachings and rationale of claim 9 above.

Regarding claim 42, Arimilli teaches all of the limitations of claim 33 above.  
The remainder of claim 42 recites limitations described in claim 10 and thus are rejected based on the teachings and rationale of claim 10 above.

Regarding claim 45, Arimilli teaches all of the limitations of claim 33 above.  Arimilli further teaches further comprising means for (Arimilli [Abstract] discloses the invention is directed to a data processing system.) 
The remainder of claim 45 recites limitations described in claim 13 and thus are rejected based on the teachings and rationale of claim 13 above.

Regarding claim 46, Arimilli teaches all of the limitations of claim 45 above.  
The remainder of claim 46 recites limitations described in claim 14 and thus are rejected based on the teachings and rationale of claim 14 above.

Regarding claim 47, Arimilli teaches all of the limitations of claim 33 above.  
The remainder of claim 47 recites limitations described in claim 15 and thus are rejected based on the teachings and rationale of claim 15 above.

Regarding claim 48, Arimilli teaches all of the limitations of claim 33 above.  Arimilli further teaches wherein the optional command terminal device is configured with optional command device-executable instructions to perform operations such that (Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 48 recites limitations described in claim 16 and thus are rejected based on the teachings and rationale of claim 16 above.

Regarding claim 49, Armilla teaches A non-transitory processor-readable storage medium having stored thereon processor-executable instructions configured to cause a processing device of a computing device to perform operations (Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 49 recites limitations described in claim 1 and thus are rejected based on the teachings and rationale of claim 1 above.

Regarding claim 50, Arimilli teaches all of the limitations of claim 49 above.  Arimilli further teaches wherein the stored processor-executable instructions are configured to cause the processing device of the computing device to perform operations (Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 50 recites limitations described in claim 2 and thus are rejected based on the teachings and rationale of claim 2 above.

Regarding claim 51, Arimilli teaches all of the limitations of claim 49 above.  Arimilli further teaches wherein the stored processor-executable instructions are configured to cause the processing device of the computing device to perform operations (Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 51 recites limitations described in claim 3 and thus are rejected based on the teachings and rationale of claim 3 above.

Regarding claim 52, Arimilli teaches all of the limitations of claim 51 above.  Arimilli further teaches wherein the stored processor-executable instructions are configured to cause the processing device of the computing device to perform operations  (Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 52 recites limitations described in claim 4 and thus are rejected based on the teachings and rationale of claim 4 above.

Regarding claim 53, Arimilli teaches all of the limitations of claim 49 above.  Arimilli further teaches wherein the stored processor-executable instructions are configured to cause the processing device of the computing device to perform operations  (Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 53 recites limitations described in claim 5 and thus are rejected based on the teachings and rationale of claim 5 above.

Regarding claim 54, Arimilli teaches all of the limitations of claim 53 above.  Arimilli further teaches wherein the stored processor-executable instructions are configured to cause the processing device of the computing device to perform operations  (Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 54 recites limitations described in claim 6 and thus are rejected based on the teachings and rationale of claim 6 above.

Regarding claim 57, Arimilli teaches all of the limitations of claim 49 above.  Arimilli further teaches wherein the stored processor-executable instructions are configured to cause the processing device of the computing device to perform operations  (Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 57 recites limitations described in claim 9 and thus are rejected based on the teachings and rationale of claim 9 above.

Regarding claim 58, Arimilli teaches all of the limitations of claim 49 above.  Arimilli further teaches wherein the stored processor-executable instructions are configured to cause the processing device of the computing device to perform operations  (Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 58 recites limitations described in claim 10 and thus are rejected based on the teachings and rationale of claim 10 above.

Regarding claim 61, Arimilli teaches all of the limitations of claim 49 above.  Arimilli further teaches wherein the stored processor-executable instructions are configured to cause the processing device of the computing device to perform operations  (Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 61 recites limitations described in claim 13 and thus are rejected based on the teachings and rationale of claim 13 above.

Regarding claim 62, Arimilli teaches all of the limitations of claim 61 above.  Arimilli further teaches wherein the stored processor-executable instructions are configured to cause the processing device of the computing device to perform operations  (Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 62 recites limitations described in claim 14 and thus are rejected based on the teachings and rationale of claim 14 above.

Regarding claim 63, Arimilli teaches all of the limitations of claim 49 above.  Arimilli further teaches wherein the stored processor-executable instructions are configured to cause the processing device of the computing device to perform operations  (Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 63 recites limitations described in claim 15 and thus are rejected based on the teachings and rationale of claim 15 above.

Regarding claim 64, Arimilli teaches all of the limitations of claim 49 above.  Arimilli further teaches wherein the stored processor-executable instructions are configured to cause the processing device of the computing device to perform operations  (Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 64 recites limitations described in claim 16 and thus are rejected based on the teachings and rationale of claim 16 above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8, 11-12, 23-24, 27-28, 39-40, 43-44, 55-56, 59, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Arimilli.  Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.

Regarding claim 7,   Arimilli teaches all of the limitations of claim 1 above.   Arimilli further teaches wherein transmitting the optional command no data response comprises transmitting the optional command no data response by an optional command terminal device, (Arimilli column 6, lines 7-60 discloses the agent (an example of an optional command terminal device) generates the snoop response “retry”, where a retry is an example of no data as the agent is signaling that they are not returning the data.) the method further comprising: receiving the optional command no data response from the optional command terminal device; and reissuing the optional command in response to receiving the optional command no data response. (Arimilli, column 6, lines 7-60, most notably the response of “retry” that indicates the agent does not have the data.  Arimilli, column 3, lines 35-58 discloses that the individual responses are gather into a partial combined response (PCR) or combined response (CR) to indicate to the requester whether or not the nodes may service the request.  The CR response may be for the sender to “retry”.  Thus, Arimilli suggests when the initiator receiving the CR “retry” response, the initiator will retry (reissue) the original optional command request.)
It would have been obvious to a designer of ordinary skill in the art before the effectively filed date of the claimed invention to trigger retry operations based on the command response and issue retry for the optional command when it receives the “retry” response from an earlier request.  One would be motivated to do so to enhance system performance by letting the requester know when and if it is appropriate to perform the retry operation, thus enabling the system to fulfill requests through a retry that are prohibited by temporary delays, and avoid delays and resource utilization involved in retry operations when the responding agent knows for certain that it does not now, and will not in the future, have the requested data.


Regarding claim 8,  Arimilli teaches all of the limitations of claim 1 above.   Arimilli further teaches  wherein transmitting the optional command no data response comprises transmitting the optional command no data response by an optional command terminal device, the method further comprising: receiving the optional command no data response from the optional command terminal device; and abandoning the optional command in response to receiving the optional command no data response.  ( Examiner notes that consistent with paragraph [0087] of the instant application, abandoning the request may mean not issuing a reply to the request.   Arimilli column 6, lines 7-60, most notable the “Null” and “retry” fields in response in Table 1, where each node may return a Null response (versus a retry response),and no node may hold the requested data.   Thus, a null response suggests that no retry should be retried and the request should be abandoned. )
It would have been obvious to a designer of ordinary skill in the art before the effectively filed date of the claimed invention to trigger retry operations based on the command response and not issue a retry for the optional command when it receives a Null” response and does not receive the “retry” response from an earlier request.  One would be motivated to do so to enhance system performance by letting the requester know when and if it is appropriate to perform the retry operation, thus enabling the system to fulfill requests through a retry that are prohibited by temporary delays, and avoid delays and resource utilization involved in retry operations when the responding agent knows for certain that it does not now, and will not in the future, have the requested data.

Regarding claim 11, Arimilli teaches all of the limitations of claim 1 above.   Armilla further teaches wherein the optional command no data response comprises an optional command no data response terminal device ID field configured to indicate an optional command terminal device transmitting the optional command no data response.  (Examiner notes that a “ configured to indicate” may be a direct or indirect indication.  Thus, the terminal device ID field might in and of itself fully define the terminal device transmitting the optional command, or it may be just one component used to identify the terminal device transmitting the optional command.  Arimilli Fig. 6B discloses a snooper Node ID is included in the snoop response which indicates the device responding to the request.  Arimilli column 6, lines 30-31 discloses that the snoop response indicates if it can service “the request” by including a response from table 1, thus suggest the transaction type TT 84 and Address 86 of Fig. 6a that make up “the request” is directly or indirectly included in the snoop response 94 field of  Figure 6B since the recipient must match the response to the original request and these two fields are required to identify the original request, i.e. you must know what function it relates to (read/write, etc.) and to what address to assign meaning to the reply. )
It would have been obvious to a designer of ordinary skill in the art before the effectively filed date of the claimed invention to incorporate the transaction type and address field, either directly or indirectly, in the response.   One would be motivated to do so in order to enable the receiver to match the response to the original request, which is defined by the transaction type and address field, thus enabling the receiver to efficiently match the response to the request and process the response.  

Regarding claim 12, Arimilli teaches all of the limitations of claim 1 above.   Arimilli further teaches wherein the optional command no data response comprises an optional command no data response condition field configured to indicate an optional command no data response condition met for transmitting the optional command no data response.  (Arimilli Fig. 6B discloses a snooper Node ID is included in the snoop response.  Arimilli column 6, lines 30-31 discloses that the snoop response indicates if it can service “the request” by including a response from table 1, thus suggesting that transaction type TT8 4 and Address 86 of Fig. 6a that constitute the request is included, either directly or indirectly, in the snoop Response 94 field of  Figure 6B since the recipient must match the response to the original request and these two fields are required to identify the original request, i.e. you must know what function it relates to (read/write, etc.) and to what address, where the TT 84 field is an example of a condition field. )
It would have been obvious to a designer of ordinary skill in the art before the effectively filed date of the claimed invention to incorporate the transaction type and address field, either directly or indirectly, in the response.   One would be motivated to do so in order to enable the receiver to match the response to the original request, which is defined by the transaction type and address field, thus enabling the receiver to efficiently match the response to the request and process the response.  

Regarding claim 23, Arimilli teaches all of the limitations of claim 17 above.  Armilla further teaches wherein the optional command request device is configured with optional command request device-executable instructions to perform operations comprising: (Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 23 recites limitations described in claim 7 and thus are rejected based on the teachings and rationale of claim 7 above.

Regarding claim 24, Arimilli teaches all of the limitations of claim 17 above.  Armilla further teaches further comprising the optional command request device, wherein the optional command request device is configured with optional command request device-executable instructions to perform operations comprising: (Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 24 recites limitations described in claim 8 and thus are rejected based on the teachings and rationale of claim 8 above.

Regarding claim 27, Arimilli teaches all of the limitations of claim 17 above.  Armilla further teaches wherein the optional command terminal device is configured with optional command terminal device-executable instructions to perform operations (Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 27 recites limitations described in claim 11 and thus are rejected based on the teachings and rationale of claim 11 above.

Regarding claim 28, Arimilli teaches all of the limitations of claim 17 above.  Armilla further teaches wherein the optional command terminal device is configured with optional command terminal device-executable instructions to perform operations (Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 28 recites limitations described in claim 12 and thus are rejected based on the teachings and rationale of claim 12 above.

Regarding claim 39, Arimilli teaches all of the limitations of claim 33 above.  Armilla further teaches further comprising: means for (Arimilli [Abstract] discloses the invention is directed to a data processing system. )  
The remainder of claim 39 recites limitations described in claim 7 and thus are rejected based on the teachings and rationale of claim 7 above.

Regarding claim 40, Arimilli teaches all of the limitations of claim 33 above.  Armilla further teaches further comprising: means for (Arimilli [Abstract] discloses the invention is directed to a data processing system. )  
The remainder of claim 40 recites limitations described in claim 8 and thus are rejected based on the teachings and rationale of claim 8 above.

Regarding claim 43, Arimilli teaches all of the limitations of claim 33 above.   
The remainder of claim 43 recites limitations described in claim 11 and thus are rejected based on the teachings and rationale of claim 11 above.

Regarding claim 44, Arimilli teaches all of the limitations of claim 33 above.   
The remainder of claim 44 recites limitations described in claim 12 and thus are rejected based on the teachings and rationale of claim 12 above.

Regarding claim 55, Arimilli teaches all of the limitations of claim 49 above.  Arimilli further teaches wherein: the stored processor-executable instructions are configured to cause the processing device of the computing device to perform operations  (Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 55 recites limitations described in claim 7 and thus are rejected based on the teachings and rationale of claim 7 above.

Regarding claim 56, Arimilli teaches all of the limitations of claim 49 above.  Arimilli further teaches wherein: the stored processor-executable instructions are configured to cause the processing device of the computing device to perform operations  (Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 56 recites limitations described in claim 8 and thus are rejected based on the teachings and rationale of claim 8 above.

Regarding claim 59, Arimilli teaches all of the limitations of claim 49 above.  Arimilli further teaches wherein the stored processor-executable instructions are configured to cause the processing device of the computing device to perform operations  (Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 59 recites limitations described in claim 11 and thus are rejected based on the teachings and rationale of claim 11 above.

Regarding claim 60, Arimilli teaches all of the limitations of claim 49 above.  Arimilli further teaches wherein the stored processor-executable instructions are configured to cause the processing device of the computing device to perform operations  (Armilla, column 3, lines 56-61 discloses processor 28 including processing logic 30 for processing instructions and data.)
The remainder of claim 60 recites limitations described in claim 12 and thus are rejected based on the teachings and rationale of claim 12 above.



Response to Arguments
Examiner thanks applicant for the claim updates and remarks in the response of July 8, 2022.   

Claim Rejections - 35 U.S.C. § 102

Applicant argues on page 19 of their remarks ‘Arimilli does not teach or suggest “determining whether implementing the optional command exceeds a cost threshold.” In Arimilli, each agent snoops the request and responds if it has the request data lines.  There is no cost determination involved.’
	Examiner respectfully disagrees.  Consistent with paragraphs [0091] and [0095]-[0096) a cost may be any element needed to fulfill the order and cites examples such as time, bandwidth, power, cycles, resource requirements, and/or effect on latency, or the like.   When Applicant states that Arimilli discloses no cost determination it is saying that Arimilli discloses no resource requirement determination.  Examiner respectfully disagrees with this conclusion.
Arimilli, column 6, lines 25-60 discloses each node may return a NULL snoop response which indicates the Agent does not hold the requested line in cache.  The requested line may be a resource requirement.  
Examiner further notes that the claim limitation requires determining whether the optional command can be implemented by determining whether implementing the option command exceeds a cost threshold; the claim limitations do not necessitate implementing the optional command if the cost exceeds a cost threshold and/or do not necessitate implementing the optional command if the cost does not exceed a cost threshold.  Merely that the system determines whether the optional command can be implemented based on whether implementing the option command exceeds a cost threshold.
A cost threshold is a measurement of the cost or resource requirement when exceeded  may determine whether the optional command can be implemented.  The determination “in cache?” may be a threshold for a resource such as the requested line that determines if the optional command can be sent.  The threshold is exceeded when the requested line is in cache and the response to “the requested line is in cache” returns a value true.  Arimilli determine if it should implement the optional command based on if the required line (the resource requirement) exceeds the a cost threshold as expressed by the presence of the requested line  being in the cache (in response to determining if the requested line is in cache).  Examiner notes that Arimilli will send the NULL response only if the threshold value is not exceeded. ) 

	Applicant further argues on page 19 of their remarks ‘Second, Arimilli does not teach transmitting the response to the optional command request device.  Rather, Arimilli simply teaches putting the response in the snoop PCR or CR channel.  The information on PCR or CR channel does not necessarily reach the request device.  Instead, the snoop PCR response is to the neighboring agent and combined with neighboring agent’s response by the neighboring agent’s response and flow control logic. “Assuming that no agent within the master node 10 a asserts its cancel signal to indicate that the request transaction will be serviced locally, agents B0-Bn within neighboring node 10 b will provide snoop responses, which are combined together with PCRA by response and flow control logic 18 b to produce PCRA+B.  The process of accumulating PCRs thereafter continues until response and flow control logic 18 k produces PCRA+B+...+K, which contains the node ID of the agent that will participate in servicing the request transaction and the snoop response of that servicing agent.” Arimilli at Col. 7, Ln. 10-19’. 
	Examiner respectfully disagrees.  Applicant is arguing claim limitations not claimed.  Applicant appears to be arguing that Arimilli does not teach immediately transmitting the response directly to the optional command request device without intervening devices adding to or further processing the devices.   However, this is not claimed.  The claim limitation requires some entity ‘receiving an optional command from an optional command request device.. determining whether the optional command can be implemented.. and transmitting, to the optional command request device, an optional command ‘no data response’.  The path the ‘no data response’ travels may be any path as long as the optional command request devices receives the response.   The claim limitation does not require that the ‘no data response’ received by the optional command request device is the exact same response format as sent by the responding devices.  The claim limitation specifies the claim “consisting of” the claim limitation.  Thus the message that is received by the requester may be an aggregated response that contains additional information.
	Applicant cites one scenario/embodiment as described by Arimilli Col. 7, Ln. 10-19’ where the response does not necessarily reach the requesting device Applicant is suggesting that all embodiments exhibit this behavior.  Arimilli, Colum 5, lines 1-32 discloses an additional scenario/embodiment where the initial request such as agent A0 of node 10 a masters 10a request to all agents that respond and initially form a partial combined response which are aggregated and form a complete request CR that is visible to all agents and is received by the requesting agent within master node 10a.  See Arimilli, column 5 lines 28-29 “thus permitting agents within the master node 10 to receive the CR”.
	Thus Arimilli discloses in at least once embodiment that the snoop response that is an example of a ‘no data response’ sent in response to an optional command is ultimately received by the requesting master and Applicants argument ‘Arimilli does not teach transmitting the response to the optional command request device.  Rather, Arimilli simply teaches putting the response in the snoop PCR or CR channel.’ is not persuasive.


Claim Rejections - 35 U.S.C. § 103
	Applicant argues on page 21 ‘Arimilli discloses a multi-node data processing system having a non-hierarchical interconnect architecture.  A device may issue a service request to the system.  In response, each agent may provide its own response, including a response titled “retry – retry transaction”.  However, Arimilli is silent on what the response is directed to and what request device will act.  What is clear from Arimilli is that the request or response is to the neighboring agent, not directly to the requesting device, nor is from requesting device to the terminal device.  
Examiner respectfully disagrees.  
Applicant is arguing claim limitations not claimed.   Claim 7 recites ‘The method of claim 1, wherein transmitting the optional command no data response comprises transmitting the optional command no data response by an optional command terminal device, the method further comprising: receiving the optional command no data response from the optional command terminal device; and reissuing the optional command in response to receiving the optional command no data response.’   The term “directly” is not within claim 7, nor within claim 1 from which claim 7 depends.   Applicant is arguing the response is passed “directly” from the terminal device to the requesting devices.   Examiner notes that claim 7 recites the limitation that the ‘transmitting the optional command no data response by an optional command terminal device’ does not state that the transmitted no data response is sent to any specific entity, including the requesting processor.   It simply states that some unnamed entity performs the step of ‘receiving the optional command no data response from the optional command terminal device; and reissuing ....’
With respect to ‘What is clear from Arimilli is that the request or response is to the neighboring agent, not directly to the requesting device’. Arimilli, Colum 5, lines 1-32 discloses a scenario/embodiment where the initial request such as agent A0 of node 10 a masters 10a request to all agents that respond and initially form a partial combined response which are aggregated and form a complete request CR that is visible to all agents and is received by the requesting agent within master node 10a.  See Arimilli, column 5 lines 28-29 “thus permitting agents within the master node 10 to receive the CR”.   The fact that the response is first sent to a neighboring node and is incorporated into a PCR response and then ultimately to an aggregated CR response does not negate the fact that the master making the request receives the retry response in at least one embodiment.
With respect to ‘Arimilli is silent on what the response is directed to and what request device will act.’ As noted above, Arimilli discloses that the retry response is delivered to the requesting master 10 a.   Applicant notes in their remarks ‘each agent may provide its own response, including a response titled “retry – retry transaction”’ and further argues Arimilli does not suggest reissuing the optional command in response to receiving the (retry) optional command no data response.   Examiner agrees that Arimilli does not explicitly teach sending a retry response.  However, Examiner respectfully disagrees that receiving a retry response that instructs the recipient to “retry transaction” does not suggest to a person of ordinary skill in the art that a retry response is sent.  Examiner notes MPEP section 2144.01 - Implicit Disclosure [R-10.2019]  ‘[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)  and In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976)’.  The teaching or suggestion for the receiver to retry the request is implicitly disclosed in Arimilli.  
Applicant argument that when the original requester receives a status response that the request should be retried does not suggest to one skilled in the art that a retry response is sent is not persuasive.  Applicant may wish to amend the claim limitation with respect to reissuing the option command with details beyond a general description that a response is sent to overcome Arimilli and what is taught by a status of “Retry transaction”.  

Applicant argues on pages 21-22 of their remarks ‘Arimilli only discloses how the data request is served by an agent.  It does not teach “no data response”, nor does it disclose “an abandoning the optional command in response to receiving the optional command no data response.”   The Office Action alleges that “a null response suggests that no retry should be retried and the request should be abandoned.”  Applicant respectfully disagrees.  In Arimilli, Null response only indicates “[a]gent does not hold the requested line in cache and is not the home agent.”  Arimilli at Table I.  It does not suggest other agents do not have the requested line.  In contrary, Arimilli teaches other agent may hold the requested data line and may serve the request.  Thus a “Null” response form one agent is unlikely to result in the request device abandoning or reissuing the command.
Examiner respectfully disagrees.   Arimilli, column 3, lines 21-22 discloses that there may be as few as two nodes in the system.   Examiner notes per MPEP section 2144.01 - Implicit Disclosure ‘it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)  and In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976)’ .   The two nodes may respond with any of the Snoop responses of Table 1, including both nodes may  respond with a NULL response which indicates that both nodes do not contain the data in their local cache and are not the home agent for the cache line.   It would be logical to one skilled in the art to recognize that the master making the snoop request would abandon requesting data from the cache memory in response to being told it was not present and the nodes were not responsible for it.   Examiner notes that US 6,526,480 B1 by Naruse et al. (Figure 14, S5 Notify Requesting Source of Invalidation, and supporting para column 16, lines 1-7) explicitly discloses the processor that receives a snoop notification that the target of a snoop request does not have the data will abandon the execution results of the command based on the speculation data (i.e. an invalid result stating that the target does not have the data).  Examiner has not cited Naruse in the office action above given one skilled in the art would reasonably abandon a snoop request when it received the NULL status when the recipient does not hold the requested line in cache and is not the home agent.  Nonetheless, Examiner shares Naruse in the interest of compact prosecution to share with Applicant that this is a known concept.


Applicant’s arguments with respect to independent claims 17, 33, and 49 are based on logic similar to that of claim 1, thus have been addressed in the claim rejections and remarks relating to claim 1 above.
Applicant’s arguments relating to dependent claims 2-16, 18-32, 34-48, and 50-64 are all based on perceived errors in the base claims which have been addressed in the claim rejections and remarks of the base claims above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure is: US 6,526,480 B1 by Naruse et al. that discloses (Figure 14, S5 Notify Requesting Source of Invalidation, and supporting para column 16, lines 1-7) the processor that receives an snoop notification that the speculation data is invalid (i.e. the recipient of the notification does not have the data)  will abandon the execution results of the command based on the speculation data (i.e. the result stating that the target does not have the data).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138